DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 03-621300 B2.
JP 03-621300 B2 discloses a multilayer coil component [100, figures 1-3] having a multilayer coil provided in a ferrite element body [110], external electrodes [120] respectively provided on end surfaces of the ferrite element body facing each other, wherein the ferrite element body includes a first element body [112] portion and a second element body portion [111, 113] adjacent to each other in an axial direction of the multilayer coil, a dielectric constant of the second element body portion is lower than a dielectric constant of the first element body portion, and a magnetic permeability of the second element body portion is higher than a magnetic permeability of the first element body portion, and the multilayer coil includes a winding portion [114] and a lead-out portion [114], the lead-out portion extends from end portions of the winding portion to the end surfaces provided with the external electrodes thereon, the winding portion extends over the first element body portion and the second element body portion [figures 1-3.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 03-621300B2 in view of Koizumi [US 10,290,415 B2.]
Regarding claims 2 and 5-6, JP 03-621300 B2 discloses the instant claimed invention except for the specific winding direction.
Koizumi discloses a multilayer coil structure having an axial direction of the multilayer coil structure that is parallel to a direction where the end surfaces face each other [figures 1-2] with the end surfaces being provided with the external electrode [31, 32.]
It would have been obvious at the time the invention was made to use the winding direction of Koizumi multilayer coil structure for the multilayer coil of JP 03-621300 B2 for the purpose facilitating different surface mounting.
Regarding claims 4-6, Koizumi discloses a ferrite element body includes a pair of second element body portions [12] and has a structure wherein a first element body portion [11] is sandwiched by the pair of second element body portions in the axial direction of the multilayer coil [figure 2.]  Koizumi further discloses the ferrite element body has a structure wherein one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.